Citation Nr: 0206332	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  97-00 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcers, 
duodenitis, and gastritis, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1996 and February 2001 RO rating decisions that 
granted service connection for gastritis and reclassified a 
previous service-connected gastrointestinal (GI) condition, 
duodenal ulcers and duodenitis, to included gastritis (also 
referred to herein as a GI disability).  The evaluation for 
the reclassified GI disorder was increased from 10 to 
20 percent, effective from November 1995.

In his January 1997 substantive appeal, the veteran requested 
a hearing before a member of the Board at the RO, but 
subsequently (in May 1997) indicated that he instead wanted a 
hearing at the RO before a hearing officer.  This hearing was 
held in November 1997.

FINDINGS OF FACT

1.  The veteran's service-connected GI disabilities are 
manifested primarily by abdominal pain with occasional nausea 
and vomiting that produce no more than moderate impairment; 
the severity of the abdominal pain renders the gastritis the 
veteran's primary GI disability and the severity of the 
gastritis warrants elevation to the next higher evaluation.

2.  Multiple small eroded or ulcerated areas or severe 
hemorrhages due to chronic gastritis or anemia, weight loss, 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four times a year due to duodenal 
ulcers or duodenitis are not objectively found.



CONCLUSION OF LAW

The criteria for a rating 30 percent for service-connected 
duodenal ulcers, duodenitis, and gastritis are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, 
Codes 7305, 7307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for his service-connected GI condition, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with examinations to determine 
the current severity of the service-connected GI disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  In the February 2001 
supplemental statement of the case the RO notified the 
veteran of his right to submit additional evidence and 
offered to assist him in obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from December 1968 to February 
1973.

A private medical report shows that the veteran was 
hospitalized from August 3 to September 1, 1973, with a 
history of having vomited up bright red blood.  The diagnoses 
were suspected peptic duodenal ulcer, eczema of the left ear 
canal, and allergy to Penicillin by history.

A February 1974 RO rating decision granted service connection 
for duodenal ulcers and duodenitis.  A total rating for this 
condition was assigned from August to October 1973 under the 
provisions of 38 C.F.R. § 4.29, and then the evaluation was 
reduced to 10 percent, effective from October 1973.  The 
10 percent rating remained unchanged until the February 2001 
RO rating decision increased it to 20 percent, effective from 
November 1995.

VA and private medical records show that the veteran was 
evaluated for various conditions in the 1990's and 2000.  The 
more salient medical reports related to the condition being 
considered in this decision are discussed below.

A private medical report dated in August 1995 shows that the 
veteran was being treated for GI problems by the signatory, a 
medical doctor.  The signatory opined that the veteran should 
be assigned a total (100 percent) rating for his GI problems.  
It was noted that the veteran had multiple GI problems, 
including gastritis, gastroesophageal reflux disease, diffuse 
bowel spasm, colon adenoma, redundant colon, and internal 
hemorrhoids.

A private medical report dated in January 1996 from the 
above-noted medical doctor notes that the veteran had 
undergone EGD (esophagogastroduodenoscopy) for evaluation of 
refractory abdominal pain and guaiac positive stool.  It 
demonstrated gastritis, hiatal hernia, and incompetent 
cardia.  A colonoscopy was performed because of the guaiac 
positive stool and persistent unexplained abdominal pain.  It 
demonstrated diffuse bowel spasm, redundant colon, and 
internal hemorrhoids.  

A private medical report dated in May 1996 from the above-
noted medical doctor relates that the veteran had an 
extensive myocardial infarction and required bypass surgery.  
It was noted that this new problem had been debilitating the 
veteran.

A private medical report and reports of laboratory studies 
reveal that the veteran was evaluated by the above-noted 
medical doctor in January 1997.  It was noted that the 
veteran had been having nausea, vomiting, and light 
headedness.  Examination of the abdomen showed normoactive 
bowel sounds in the right and lower quadrants without rebound 
or guarding.  There was no organomegaly or masses.  The 
abdomen was distended.  There were no ascites.  An ultrasound 
of the abdomen revealed thickening of the gallbladder wall, 
however, the bile ducts, pancreas, and lever were normal.  
There was no evidence of cholelithiasis.  Upper and GI series 
demonstrated delayed emptying of the stomach and the antrum 
and duodenum were poorly visualized.  The veteran could not 
complete the study because of vomiting.  A plain film 
demonstrated distended loops of bowel in the mid abdomen.  
The impression was normal upper GI series.  It was noted that 
an endoscopy approximately 2 years ago had showed gastritis 
and hiatal hernia, but the duodenum and antrum were normal.  
It was noted that abnormality in the upper GI series 
demonstrates either spasm, or because of vomiting, incomplete 
filling of the stomach with barium.  The veteran had 
abdominal distention that was suggestive of ileus and the 
examiner opined it could be related to hypokalemia that would 
explain the veteran's constipation.  There was no evidence of 
bowel obstruction.  The veteran had thickening of the 
gallbladder and normal liver enzymes.  There was no evidence 
of cholelithiasis, and this was considered a possible true 
finding of possible chronic cholecystitis, but it could also 
be related to the ileus.  The veteran was recommended for 
additional studies.  

Private medical reports show that the veteran underwent 
various GI studies in January 1997.  An upper GI series 
revealed hiatal hernia, incompetent cardia, and normal 
stomach.  A NUC hepatolite scan showed probable obstruction 
of the distal common duct.  Radiological studies of the 
kidney, ureter, and bladder revealed an unremarkable abdomen.  
Another NUC hepatolite scan was normal.  Another radiological 
study of the kidney, ureter, and bladder was thought to be 
compatible with ileus or gastroenteritis-type bowel pattern.  

The veteran underwent a VA medical examination of his stomach 
in June 1997.  He complained of ulcer symptoms with upper 
abdominal pain relieved by antacid, Prilosec, Tagamet, and 
charcoal plus.  He reported that discomfort awakened him from 
sleep.  He complained of discomfort in the epigastrium and in 
the retrosternal area that he attributed to gastroesophageal 
reflux.  He reported that Prilosec and Maalox helped.  He 
gave a history of an "extended stomach."  He weighed 238 
pounds and his maximum weight in the last year had been 254 
pounds.  He reported periodic vomiting, primarily at night.  
He was not anemic.  He reported 30 to 40 episodes of 
abdominal pain per year.  The diagnoses were duodenal ulcer, 
duodenitis, and gastritis with hiatal hernia; hiatus hernia 
with gastroesophageal reflux disease by history; redundant 
spastic colon by history; and colon polyps that had been 
removed.  The examiner noted that the duodenitis, gastritis, 
and duodenal ulcer were very similar in symptomatology and 
could not be separated with any great degree of accuracy.  
The herniation of part of the stomach through the esophageal 
hiatus may be asymptomatic or symptomatic.  Generally the 
hiatal hernia itself produces little symptomatology unless 
there is gastroesophageal reflux that may occur with or 
without the hiatus hernia.  Symptoms will include "heart 
burn", retrosternal pain, reflux of acid and gastric 
contents into the esophagus, and pain.  

A contract examination conducted by QTC Medical Services was 
accomplished in November 1997.  In the report of this 
examination, the treating physician (noted above) relates 
that the veteran had various disabilities, including 
residuals of myocardial infarction, recurrent bronchitis, and 
GI conditions, including gastrointestinal disease related to 
irritable bowel syndrome, refractory gastroesophageal reflux 
disease, non-specific esophageal dysmotility, and chronic 
constipation.  It was also noted that he had problems with 
interpersonal relations, and that he was 100 percent disabled 
due to those conditions.

The veteran and his wife testified at a hearing in November 
1997.  The testimony was to the effect that the veteran has a 
distended abdomen, constipation, vomiting, and occasional 
blood in his stool due to his service-connected GI 
conditions.  The veteran testified to the effect that he 
vomited 5 or 6 times per week.  His wife testified to the 
effect that the veteran has been hospitalized on occasions 
for treatment of his service-connected GI symptoms.

A private medical report shows that the veteran was 
hospitalized in September 1999 for evaluation of abdominal 
pain.  He underwent EGD, HIDA (hepato-iminodiacetic acid 
(lidofenin)) scan, and abdominal ultrasound.  Examination of 
his abdomen revealed one plus tenderness in the epigastric 
area.  There was no rebound tenderness.  He was evaluated for 
his abdominal pain.  He was given intravenous Nubain and 
Phenergan for pain.  Three way of abdomen X-rays revealed 
nonspecific bowel gas.  There was no evidence of any 
infiltrate in his lungs.  He underwent abdominal ultrasound 
that showed no hepatic masses or biliary dilatation.  No 
gallstones were seen. The pancreas was not well identified 
due to overlying bowl gas.  He was afebrile throughout his 
hospital course.  An EGD showed a normal esophagus.  It was 
noted that he had prepyloric gastritis.  CLO test was 
obtained and it was negative.  A HIDA scan showed a patent 
cystic duct and patent common bowel duct.  There was some 
delay in bowel excretion.  The diagnoses were acute abdominal 
pain secondary to prepyloric gastritis, coronary artery 
disease, status post angioplasty, gastroesophageal reflux 
disease, acute bronchitis with Enterobacteria in the sputum, 
odynophagia, and obesity.

A private medical report shows that the veteran underwent 
examination in November 1999.  He reported a weight change 
from 285 to 235 pounds in one month.  He complained of nausea 
and vomiting 60 to 70 percent of the time.  He reported that 
he had vomited blood with the last episode occurring in that 
month.  He reported constipation and diarrhea.  He noted 
black-colored old blood in his stool once or twice a month, 
with the last occurrence in the previous month.  He described 
abdominal pain across the entire abdomen to chest area and 
down to the groin area with pain in the lumbar to shoulder 
blade region.  He stated that the pain was dull, sharp, and 
excruciating.  It occurred several times a year and lasted 
for 5 to 10 minutes at a time.  He was taking Prevacid, 
"Levbid", and lactulose.  Examination of the abdomen showed 
no ascites.  There was no superficial vein distention or 
striae on the abdominal wall.  There was tenderness to 
palpation.  The liver was not palpable.  The assessments were 
duodenal ulcer with duodenitis and gastritis, and hiatal 
hernia or spastic colon syndrome.

A private medical report shows that the veteran was 
hospitalized in May 2000.  He was presented with a one day 
history of substernal chest pain.  He initially presented 
with chest and epigastric pain.  Liver function tests and 
lipase were checked to rule out a GI etiology for the pain.  
All of the tests were within normal limits.  His abdominal 
examination was benign.  The diagnoses were coronary artery 
disease, status post coronary artery bypass grafting and 
percutaneous transluminal coronary angioplasty; status post 
myocardial infarction (2); atypical chest pain; chronic 
obstructive pulmonary disease, hyperlipidemia; history of 
colonic polyps; gastroesophageal reflux disease; 
hypertension; and history of prostatitis.

A review of the record shows that service connection for 
hiatal hernia, spastic colon syndrome, and redundant colon 
has been denied by the RO.  The veteran appealed the denial 
of service connection for spastic colon syndrome, and a March 
1997 Board decision denied the appeal.



B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  

The record shows that service connection has been granted for 
duodenal ulcer and gastritis.  These disorders are rated 
under diagnostic codes 7305 and 7307, respectively.  Separate 
evaluations may not be assigned for each condition.  A single 
evaluation is assigned under the diagnostic code that 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

It is pointed out that since the time the veteran filed his 
claim for an increased evaluation for the service-connected 
GI disability, some regulations used to rate the digestive 
system were revised and became effective as of July 2, 2001.  
66 Fed. Reg. 29488-29489 (May 31, 2001).  The changes, 
however, did not involve rating duodenal ulcers or gastritis.  
Id.

That said, it is noted that a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 
40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least 4 or more times a year.  38 C.F.R. § 4.114, Code 
7305.

A 10 percent evaluation is warranted for chronic hypertrophic 
gastritis, identified by gastroscope, with small nodular 
lesions.  A 30 percent evaluation is warranted for chronic 
hypertrophic gastritis, identified by gastroscope, with 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation requires severe hemorrhages, or large 
ulcerated or eroded areas.  38 C.F.R. § 4.114, Code 7307.

In addition to the above criteria, weight loss is used to 
evaluate digestive system disorders.  Weight loss is 
important where there is appreciable loss sustained over a 
period of time, as opposed to minor weight loss or a greater 
loss for a brief period of time.  38 C.F.R. § 4.112.  The 
Board notes that the amendments to the regulations used to 
rate the digestive system, noted above, also included 
revision of 38 C.F.R. § 4.112 with respect to the definition 
of weight loss.  However, as will be discussed below, weight 
loss has not been shown to be a manifestation of the 
veteran's duodenal ulcer.  Consequently, the Board finds that 
it is unnecessary to undergo a comparison of the old and new 
criteria to determine which is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The evidence shows that service connection has been granted 
for some of the veteran's GI disabilities and that service-
connected has been denied for other GI disabilities.  In this 
regard, it is pointed out that the manifestations of a non-
service-connected condition may not be considered in the 
evaluation of a service-connected disability.  38 C.F.R. 
§ 4.14 (2001).  Where the GI symptoms cannot be specifically 
attributed to a particular GI disability, the Board will 
consider those symptoms in the evaluation of the service-
connected disability.  

A review of all the evidence reveals that the veteran's 
service-connected GI disabilities are manifested primarily by 
abdominal pain with occasional nausea and vomiting that 
produce no more than moderate impairment.  Those symptoms 
support no more than a 20 percent evaluation for the duodenal 
ulcers and duodenitis under diagnostic code 7305.   

The Board recognizes the testimony from the veteran and his 
wife as to the severity of the service-connected GI 
conditions, including his reported vomiting 5 or 6 times per 
week, and the veteran's report of weight loss of thirty 
pounds in November 1999.

The objective evidence as a whole, however, does not show 
anemia, weight loss, or recurrent incapacitating episodes 
averaging ten days or more in duration at least four times a 
year in order to support the assignment of a 40 percent 
evaluation for the duodenal ulcers and duodenitis under 
diagnostic code 7305.  Regarding weight loss, the Board notes 
that the loss reported by the veteran (assuming the veracity 
of the statement) was down to a weight that he has generally 
carried during the course of the appeal and has nevertheless 
not been shown to have been related to (nor has the veteran 
argued) his service-connected GI disability.

The evidence as a whole is also unclear as to the severity of 
the veteran's abdominal pain.  Various laboratory studies 
performed in conjunction with the veteran's evaluations in 
the mid and late 1990's are inconclusive as to the cause of 
the pain.  A private medical report shows that the veteran 
was hospitalized in September 1999 for evaluation of the 
abdominal pain and studies indicated the presence of bowel 
gas due to prepyloric gastritis, whereas the private medical 
report of his hospitalization in May 2000 indicates that 
studies conducted to rule out a GI etiology for the veteran's 
complaints of epigastric pain were negative.

After consideration of all the evidence, and resolving all 
doubt in the veteran's favor, the Board finds that the 
abdominal pain documented is related to the veteran's 
service-connected gastritis, and as such, this disability is 
his primary GI disability.  Under the circumstances, the 
Board finds that an evaluation of 30 percent is justified; 
while the evidence does not show multiple small eroded or 
ulcerated lesions, abdominal pain is a "symptom" of 
gastritis, and has been considered as such by the Board under 
diagnostic code 7307.  Hence, the evidence supports the 
assignment of a 30 percent evaluation for the veteran's 
duodenal ulcers, duodenitis, and gastritis.  See 38 C.F.R. 
§ 4.114.

The evidence does not show that the veteran's GI disability 
is manifested by multiple small eroded or ulcerated lesions 
or severe hemorrhages due to gastritis so as to warrant a 60 
percent disability evaluation under diagnostic code 7307.  

Further, the Board notes that reports from the veteran's 
treating physician are to the effect that the veteran is 
totally disabled due to manifestations of his GI conditions, 
but reports from that physician also indicate that the 
veteran's total disability is due to various conditions, 
including heart disease.  Nor do the reports from that 
physician indicate that the veteran is unemployable due 
solely to symptoms of his service-connected GI conditions.

The preponderance of the evidence is against the assignment 
of a rating in excess of 30 percent for the veteran's 
duodenal ulcers, duodenitis, and gastritis.  Hence, the 
benefit of the doubt doctrine is not for application with 
regard to that determination.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation of 30 percent for duodenal ulcers, 
duodenitis, and gastritis is granted subject to the 
regulations applicable to the payment of monetary benefits.


		
	J. A. MARKEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

